Citation Nr: 1615244	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-17 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from September 23, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 

INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2004 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by RO in Denver, Colorado.  This case was first before the Board in September 2014, where the Board remanded the matter to provide the Veteran with a Board videoconference hearing.  In January 2015, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Denver, Colorado, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the Veterans Benefits Management System (VBMS).  

After the appropriate development was conducted, the case was returned to the Board.  In a March 2015 decision, the Board granted service connection for right ear hearing loss and gastritis, and increased disability ratings of 30 percent for post concussive headaches and PTSD.  Subsequently, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court) as to the issue of an increased disability rating for PTSD from September 23, 2011. 

In a February 2016 Order, the Court granted a Joint Motion for "Partial" Remand (JMR), which partially vacated and remanded the Board's decision concerning the issue of PTSD rating from September 23, 2011.  Specifically, the parties agreed in the JMR that, for the period from September 23, 2011, the Board erred in failing to provide an adequate statement of reasons and bases because it did not discuss potentially favorable evidence of record, including evidence of altercations at work and threats of being fired.

The JMR did not indicate any error with the Board's schedular rating analysis of PTSD which resulted in the grant of an increased disability rating of 30 percent from June 15, 2009 to September 23, 2011, and no such contentions were raised before the Court.  The limited question of entitlement to an increased disability rating for PTSD in excess of 30 percent from September 23, 2011 is the only rating question and/or issue that were explicitly raised before the Court.    

The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.


FINDING OF FACT

For the increased rating period on appeal from September 23, 2011, the severity, frequency, and duration of the symptoms of the service-connected PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed feelings, anger, isolation-seeking behavior, flashbacks, and hypervigilance. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the increased rating period on appeal from September 23, 2011, the criteria for an increased disability rating of 50 percent for the service-connected PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board's March 2015 decision found that any duty imposed on VA, including the duties to assist and to provide notification, had been met.  This finding was not raised or challenged before the Court, and was not subject of the JMR and Court order.  Further, as the Veteran has not advanced a worsening of disability symptoms since the last VA mental health examination, the Board need not remand the instant matter for a new VA examination. 

There remains no question as to the substantial completeness of the issue of increased disability rating for PTSD in excess of 30 percent from September 23, 2011.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Rating for PTSD from September 23, 2011

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Under Diagnostic Code 9411, a 30 percent rating will be assigned for PTSD which is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  A 
50 percent rating will be assigned for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 
100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran contends generally that the service-connected PTSD has been manifested by more severe symptoms and impairment than contemplated by the 
30 percent disability rating assigned for the appeal period from September 23, 2011. 

At the September 2011 VA examination, the Veteran reported PTSD symptoms including nightmares, intrusive thoughts, flashbacks to Iraq, feelings of detachment from others, and hyperarousal.  The Veteran stated that he avoids dealing with people.  The Veteran denied feelings of sadness, low energy, or low motivation, but described depression characterized by a temper, occasional crying, and hatred.  The Veteran reported feeling homicidal at times, but no plans and no specific person that he focuses on.  The Veteran described himself as a hermit that was doing well in school and in business.   

Upon examination in September 2011, the VA examiner noted orientation to date, place, and time, normal speech, a goal-directed/logical thought process, feelings of detachment or estrangement from others, panic attacks that occur weekly or less often, and hypervigilance.  The VA examiner did not discern panic attacks that occur more than once a week, mild memory loss, flattened affect, impaired judgment or thinking, difficulty establishing and maintaining effective work and social relationships, hallucinations, obsessions, compulsions, or phobias.  The VA examiner noted significant trauma in the past year, and that symptoms had not worsened due to recent traumas.  The VA examiner opined that the Veteran may have been overstating the severity of PTSD symptoms and provided a GAF score of 75.  The VA examiner characterized the PTSD symptoms as having created occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

In March 2014, as reflected by a VA treatment record, the Veteran denied receiving VA treatment for symptoms of PTSD because "I feel like whenever I see them [VA examiners], it sets me back."  See March 2014 VA treatment record.   

A June 2014 VA treatment records reflects the Veteran reported experiencing intrusive thoughts, occasional nightmares, irritability, startled response, and hypervigilance, and denied hallucinations, the ability to think clearly, and suicidal or homicidal ideations.  The Veteran also reported that symptoms of PTSD were aggravated by "the werewolf who is triggered by the moon."  The VA examiner noted the Veteran's mood was "bright and polite" with good eye contact.  

A July 2014 VA treatment record reflects the Veteran reported experiencing anger and thoughts of assault, including punching others in the face.  The Veteran endorsed feeling constantly on guard, watchful, or easily startled, and feeling numb or detached from others, activities, and/or surroundings.  The Veteran denied nightmares or homicidal or suicidal ideations.  

During the January 2015 Board hearing, the Veteran testified that PTSD had manifested symptoms including frequent panic attacks and social isolation.  See Board hearing transcript at 21-27.  The Veteran described anger outbursts at work that had resulted in a threat of being fired.  Id. at 22, 25.  The Veteran described that PTSD symptoms had worsened since finishing school in December 2012, which has been accompanied by financial stress.  Id. at 27.  The Veteran also described no close relationships and avoiding VA treatment over the previous few years.  Id at 16, 27.    

A January 2015 letter from an employer reflects the Veteran was working fulltime as a Veteran Leader Corps member, and had missed seven days of work over the previous two months because of migraines and symptoms of PTSD.  

A letter from an Associate Dean, received by VA in April 2015, reflects that the Veteran had been employed as a Veteran Leader Corps member since August 2014, and that the employer had taken corrective actions against the Veteran, including issuing a formal warning, because of "the way he communicates with students and other staff members."  The Associate Dean also wrote that the Veteran was receptive to feedback.  

After a review of the lay and medical evidence, the Board finds that, for the rating period on appeal from September 23, 2011, the severity, frequency, and duration of the symptoms of the service-connected PTSD have more nearly approximated occupational and social impairment with reduced reliability and productivity, as described for a higher 50 percent rating under Diagnostic Code 9411.  For the rating period from September 23, 2011, the evidence demonstrates similar PTSD symptoms including depressed feelings, anger, isolation-seeking behavior, flashbacks, and hypervigilance.  See 38 C.F.R. § 4.130.

The evidence of record from September 23, 2011 has demonstrated depressed feelings, anger, isolation-seeking behavior, flashbacks, and hypervigilance that indicate occupational and social impairment with reduced reliability and productivity due to PTSD symptomatology.  While the September 2011 VA examiner opined that the Veteran may have been overstating the severity of the symptoms of PTSD, and provided a GAF score of 75, the September 2011 VA examination report reflects the Veteran reported flashbacks and intrusive thoughts, and, in March 2014 and at the January 2015 Board hearing, described avoiding VA treatment because such treatment exacerbated symptoms of PTSD.  The Veteran also indicated that symptoms had worsened, including occasional nightmares, irritability, and hypervigilance, and testified that episodic anger had jeopardized fulltime employment.  As such, the Board finds that the VA examiner's opinion is outweighed by the other evidence relating to the severity of the Veteran's PTSD.  More specifically, the VA examiner's suggestion that the Veteran may have been overstating the severity of the symptoms does not overcome the presence of those symptoms, and the Veteran has specifically described avoiding VA treatment as to not aggravate the symptoms of PTSD.     

Further, the Board finds that, to the extent the Veteran's PTSD has been manifest by flashbacks and avoidance of crowds, as noted by the September 2011 VA examiner, the level of social and occupational impairment caused by these symptoms has more nearly approximated occupational and social impairment with reduced reliability and productivity.  Flashbacks are like or similar to anxiety and suspiciousness.  See Mauerhan, 16 Vet. App. 436.  Anxiety is "the unpleasant emotional state consisting of psychophysiological responses to anticipation of unreal or imagined danger, ostensibly resulting from unrecognized intrapsychic conflict . . . psychological concomitants include feelings of impending danger, powerlessness, apprehension, and tension."  Dorland's Illustrated Medical Dictionary (32nd ed. 2012).  
Flashbacks can result in increased feelings of anxiety and suspiciousness.   Accordingly, the Board finds that, for the rating period from September 23, 
2011 the severity of the Veteran's occupational and social impairment and symptoms due to service-connected PTSD more nearly approximate the criteria for a higher 50 percent disability rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board has considered whether the Veteran's PTSD symptoms were of such severity, frequency, and/or duration to find social and occupational impairment with deficiencies in most areas (warranting a 70 percent disability rating).  The evidence of record during this period on appeal does not indicate that the Veteran's PTSD manifested as impaired impulse control, such as unprovoked irritability with periods of violence or near constant panic attacks (one factor for a 70 percent disability rating under Diagnostic Code 9411).  As to the Veteran's irritability and anger symptoms, the evidence reflects that the Veteran has not struck out physically during a period of anger or irritability.  As such, the severity, frequency, and duration of the Veteran's anger symptoms do not compare to the 70 percent rating criteria, which contemplate some form of violence and/or a persistent danger of harm.  Additionally, while the Veteran has had difficulty adapting to stressful circumstances at work, as reflected by the formal warning from the employer, the weight of the relevant lay and medical evidence, including the Veteran's lay statements and letters from the employer, the difficulty was not of such severity, frequency, and/or duration to more nearly approximate the 70 percent rating criteria.  

The Board has also considered all of the other PTSD symptoms discussed above, including their severity, frequency, and duration.  In evaluating these symptoms, the Board finds that the severity, frequency, and duration of symptoms are more appropriately consistent with the symptoms contemplated by a 50 percent disability rating for occupational and social impairment with reduced reliability and productivity.  As such, the Board finds that the Veteran's symptomatology, as it affects occupational and social impairment, more nearly approximates the criteria for a 50 percent rating, and no higher, from September 23, 2011.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for a psychiatric disability under 38 C.F.R. § 3.321(b)(1)(2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology and occupational and social impairment of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment due to symptoms that fall within the diagnostic criteria for a 50 percent rating for the relevant time period on appeal.  The Veteran's service-connected PTSD was productive of no more than occupational and social impairment with reduced reliability, due to service-connected PTSD symptoms including difficulty sleeping, nightmares, isolation-seeking behavior, and depressed feelings, among other symptoms discussed above.  

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan at 443.  The GAF score, which is incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  The evidence in this case includes a GAF score of 75, which reflect an overall assessment of severity of symptoms or degree of occupational and social impairment, which is relevant to the degree of occupational and social impairment upon which PTSD is rated.  For these reasons, the Veteran's service-connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  The other 
service-connected disabilities in this case are tinnitus, insomnia, left knee strain, laceration of left long finger, a scar from the left long finger laceration, residuals of a right tibia stress fracture, right ear hearing loss, and gastritis.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected PTSD, and referral for consideration of extraschedular rating is not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).         

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  As noted above, at the January 2015 Board hearing, the Veteran testified that he was currently employed, and a January 2015 letter from the employer, as well as a letter from the Associate Dean received by VA in April 2015, reflect fulltime employment since August 2014.  Additional evidence from this period shows that the Veteran maintained part-time work, was enrolled in school, and reported doing well in business.  See September 2011 VA examination report.  For these reasons, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.


ORDER

An increased rating of 50 percent for PTSD for the rating period from September 23, 2011 is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


